DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (.
US 5967575).
	Re 1. 	Blake discloses
	an elongate main body (2), the main body including a distally disposed first fastener-receiving area (10);
	wherein the first fastener-receiving area (10) is configured to simultaneously support the head of the QR fastener and depress the button of the QR fastener, wherein the first fastener-receiving area (since the claims are drawn to a subcombination, the patentability of the invention depends on the tool only) comprises:


	first and second shoulders (two vertical walls of 12) that laterally bound the first slot (a gap between two vertical walls of 12); the first and second shoulders laterally spaced from one another (as shown in Fig. 1, walls are spaced apart) and configured to support the enlarged head of the QR fastener (since it has the same structure, it must be capable of supporting the enlarged head of the QR fastener);  and
	a first ventral surface (one of the bottom surfaces of the vertical walls of 14) disposed above the first slot (14 is spaced apart from 12) and having a first tapered section (as shown in Fig. 1, walls of 14 are tapered); wherein, in the first tapered section, a first vertical distance between the first ventral surface and the first and second shoulders decreases in a proximal direction (12 and 14 pivots around 53; therefore, a first vertical distance between the first ventral surface and the first and second shoulders decreases in a proximal direction).
Re 4. 	Blake discloses that the first tapered section is flat (as shown in Fig. 1, the tapered walls are flat).
	Re 5. 	Blake discloses that the first fastener-receiving area further comprises a first dorsal tapping pad (an outside flat surface of 14 facing away from 12) disposed above the first ventral surface (one of the bottom surfaces of the vertical walls of 14).
	Re 6. 	Blake discloses a handle (6) affixed to an upper portion of the main body (8), in longitudinally spaced relation to the first slot (a gap between two vertical walls of 12).

Blake discloses that the first fastener-receiving area (10) further comprises lateral sidewalls (outside side surfaces of two vertical walls of 12) that connect the first and second shoulders to the first ventral surface (12 is connected to 14 at a pivot point 53 to connect 12 and 14).
	Re 8. 	Blake discloses that a first flange (14) extends distally above the slot in cantilever fashion (12 and 14 are connected at 53 and 14 pivots about 12), wherein the first flange defines the first ventral surface (one of the bottom surfaces of the vertical walls of 14).
Re 9. 	Blake discloses that the first ventral surface includes a distal recess (72) configured to receive a lanyard (since it has the same structure, it must be capable of receiving a lanyard).
	Re 10. 	Blake discloses that the main body (8) extends along a main longitudinal axis (along a longitudinal axis of 8); and wherein the main longitudinal axis (along a longitudinal axis of 8) and the first slot longitudinal axis (an axis along a gap between two vertical walls of 12) are parallel.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726